Citation Nr: 9932053	
Decision Date: 11/12/99    Archive Date: 11/19/99

DOCKET NO.  98-07 547	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUE

Entitlement to increased dependency and indemnity 
compensation based upon the surviving spouse's need for the 
regular aid and attendance of another individual or on 
account of being housebound.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael F. Bradican, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1951 to November 
1953.

This case arises before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of September 1997, 
from the San Juan, Puerto Rico, Regional Office (RO) of the 
Department of Veterans Affairs (VA).

The veteran died in February 1984.  The appellant is his 
widow.  At the time of the veteran's death he had been in 
receipt of a total disability rating for individual 
unemployability, which had been granted in March 1969.  The 
widow was awarded dependency and indemnity compensation by a 
rating decision of April 1985.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the appellant's claim has been developed.

2.  The appellant is 65 years old and has numerous 
complications of diabetes mellitus, and is status post 
myocardial infarction and cardiovascular accident.

3.  A private medical opinion has been entered which 
indicates that the appellant needs supervision and home care 
assistance.  



CONCLUSION OF LAW

The criteria for increased dependency and indemnity 
compensation based upon the surviving spouse's need for 
regular aid and attendance have been met.  38 U.S.C.A. §§ 
1311, 1315, 5107 (West 1991); 38 C.F.R. §§ 3.351, 3.352 (a) 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the appellant's 
claim of entitlement to additional dependency and indemnity 
compensation based upon the need for regular aid and 
attendance or on account of being housebound is well 
grounded.  Murphy v. Derwinski, 1 Vet. App. 78 (1990), 
Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  The Board is 
satisfied that all relevant facts have been properly 
developed and that no further duty to assist exists with 
respect to the claim.  The appellant has had a recent 
examination directed to the benefit she seeks.  There is also 
a recent statement from her personal physician that includes 
probative information.

Private hospital reports dated in October 1996 show a 
diagnosis of transient ischemic attack, acute cardiovascular 
attack.  X-ray examination showed mild cardiomegaly and 
tortuous aorta.  Lungs were clear of infiltrates and 
hyperaerated secondary to chronic obstructive pulmonary 
disease (COPD).  Degenerative changes were seen in the mid-
vertebral bodies.  Computer tomography (CT) of the brain 
showed normal ventricular system; low attenuation involving 
right talamus, without significant perilesional edema 
compatible with infarction.  There was no intracranial 
hemorrhage, with impression of deep white matter and lacunar 
infarcts.

Private treatment records from November and December 1996 
show treatment for diabetes, high blood pressure and stroke.  
Renal ultrasound, conducted in April 1997 showed evaluation 
of normal cortical echogenicity and thickness without 
evidence of space occupying lesion, renal lithiasis or 
hydronephrosis.  No perirenal fluid collections or suprarenal 
masses were observed.  The impression was normal study.  

Private treatment records, dated in July 1997, show the 
appellant treated for diabetes.  A statement by Dr. 
Carballeira shows the appellant requiring use of intermediate 
acting insulin twice daily with complications of retinopathy, 
neuropathy, hypertension, and atherosclerosis of the lower 
extremities.  Dr. Carballeira stated that the appellant 
required supervision by relatives and home care assistance 
due to complications of diabetes.

The report of a VA Aid and Attendance/Housebound examination, 
conducted in August 1997, shows the appellant living in a 
private house with her daughter.  She had a history of 
insulin dependent diabetes for thirty years, diabetic 
retinopathy for one year, diabetic neuropathy, and high blood 
pressure for two years.  She also had a history of myocardial 
infarct and cardiovascular accident with left hemiparesis 
residuals, minimal at present.  She had a history of renal 
insufficiency for one year, related to diabetes, and diabetic 
nephropathy.

She complained of cramps in the legs, photophobia, chest 
pain, low back pain, weakness, tiredness, constipation and 
sweating.  She reported treatment with Humulin insulin, 30 
units in the AM and 10 units in the PM.  She also reported 
taking a number of other medications.  

Examination showed degenerative joint disease of the upper 
extremities with minimal residual left hemiparesis.  She had 
satisfactory hand movement but weakness of the left hand 
grip.  There was degenerative joint disease of the lower 
extremity joints with minimal residual of left hemiparesis 
and circulatory insufficiency to both legs.  There was 
degenerative joint disease of the spine with osteoporosis.

The appellant was independent to her self care.  On a typical 
day she visits and walks on the beach.  She cooks, cleans her 
house, watches television, listens to the radio, reads the 
newspaper, goes to the supermarket and to church.  She was 
able to ambulate alone without assistant or aid, with slow 
locomotion.

Diagnoses included insulin dependent diabetes mellitus with 
complications, diabetic retinopathy, diabetic neuropathy, 
diabetic nephropathy, high blood pressure, status post 
myocardial infarct, status post cerebrovascular accident with 
minimal residual of left hemiparesis, circulatory 
insufficiency and degenerative joint disease and 
osteoporosis.

The report of a VA visual examination, conducted in August 
1997, shows the appellant with a history of high blood 
pressure, insulin dependent diabetes and cerebrovascular 
accident.  Visual acuity was corrected to 20/30 near and far 
bilaterally.  There was no diplopia and no visual field 
deficit.  The conjunctiva and corneas were clear.  Iris was 
intact.  Diagnoses included background diabetic retinopathy 
and senile cataracts.

Increased dependency and indemnity compensation is payable to 
a surviving spouse or parent by reason of being in need of 
aid and attendance.  Increased dependency and indemnity 
compensation is payable to a surviving spouse who is not in 
need of aid and attendance but is housebound.  38 U.S.C.A. § 
1311(c), (d), 1315(h).

Need for aid and attendance means helplessness or being so 
nearly helpless as to require the regular aid and attendance 
of another person.  The criteria set forth in paragraph (c) 
of this section will be applied in determining whether such 
need exists.  38 C.F.R. § 3.351(b).

The veteran, spouse, surviving spouse or parent will be 
considered in need of regular aid and attendance if he or 
she:

(1) is blind or so nearly blind as to have corrected visual 
acuity of 5/200 or less, in both eyes, or concentric 
contraction of the visual field to 5 degrees or less; or

(2) is a patient in a nursing home because of mental or 
physical incapacity; or

(3) establishes a factual need for aid and attendance under 
the criteria set forth in § 3.352(a).  38 C.F.R. § 3.351(c).

The following will be accorded consideration in determining 
the need for regular aid and attendance: inability of 
claimant to dress or undress himself (herself), or to keep 
himself (herself) ordinarily clean and presentable; frequent 
need of adjustment of any special prosthetic or orthopedic 
appliances which by reason of the particular disability 
cannot be done without aid (this will not include the 
adjustment of appliances which normal persons would be unable 
to adjust without aid, such as supports, belts, lacing at the 
back, etc.); inability of claimant to feed himself (herself) 
through loss of coordination of upper extremities or through 
extreme weakness; inability to attend to the wants of nature; 
or incapacity, physical or mental, which requires care or 
assistance on a regular basis to protect the claimant from 
hazards or dangers incident to his or her daily environment.

"Bedridden" will be a proper basis for the determination.  
For the purpose of this paragraph "bedridden" will be that 
condition which, through its essential character, actually 
requires that the claimant remain in bed.  The fact that 
claimant has voluntarily taken to bed or that a physician has 
prescribed rest in bed for the greater or lesser part of the 
day to promote convalescence or cure will not suffice.  It is 
not required that all of the disabling conditions enumerated 
in this paragraph be found to exist before a favorable rating 
may be made.  The particular personal functions, which the 
claimant is unable to perform, should be considered in 
connection with his or her condition as a whole.  It is only 
necessary that the evidence establish that the claimant is so 
helpless as to need regular aid and attendance, not that 
there be a constant need.  Determinations that the claimant 
is so helpless, as to be in need of regular aid and 
attendance will not be based solely upon an opinion that the 
claimant's condition is such as would require him or her to 
be in bed.  They must be based on the actual requirement of 
personal assistance from others.  38 C.F.R. § 3.352(a).

The monthly rate of dependency and indemnity compensation 
payable to a surviving spouse who does not qualify for 
increased dependency and indemnity compensation under 38 
U.S.C. 1311(c) based on need for regular aid and attendance 
shall be increased by the amount specified in 38 U.S.C. 
1311(d) if the surviving spouse is permanently housebound by 
reason of disability.  The "permanently housebound" 
requirement is met when the surviving spouse is substantially 
confined to his or her home (ward or clinical areas, if 
institutionalized) or immediate premises by reason of 
disability or disabilities which it is reasonably certain 
will remain throughout the surviving spouse's lifetime.  38 
C.F.R. § 3.351(e).

Although the evidence shows the appellant is able to ambulate 
without the assistance of another person, is independent to 
her self care, and is able to walk to the beach and the 
grocery store, her private physician has nonetheless rendered 
an opinion which states that she requires supervision by 
relatives and home care assistance due to complications of 
diabetes.  The mere fact that this care is by relatives is 
unimportant as 38 C.F.R. § 3.352(c) provides that the 
performance of necessary aid and attendance by a relative 
will not prevent the granting of the additional allowance.  
The Board concludes that the appellant's complications of 
diabetes are unlikely to improve and that she requires 
assistance in daily living and supervision to protect her 
from hazards or dangers incident to his or her daily 
environment.


ORDER

Entitlement to increased dependency and indemnity 
compensation based upon the need for regular aid and 
attendance is granted.



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals



 

